Citation Nr: 9923346	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision.  In May 1996, 
the Board, in part, upheld the RO's denial of an increased 
rating for the service-connected right knee disability.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  

The parties filed a joint motion with the Court to vacate the 
Board's decision with respect to the issue of entitlement to 
an increased rating for residuals of a right knee injury and 
to remand that issue for additional development and 
readjudiction.  In particular, it was noted that VA should 
provide the veteran an examination and consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

In October 1997, the Board remanded the case to the RO.  The 
RO afforded the veteran additional medical examinations.  By 
an April 1999 rating decision, the RO reclassified the 
veteran's right knee disability, granting a 30 percent rating 
for osteoarthritis of the right knee and a 20 percent 
evaluation for postoperative meniscectomy of the right knee.  
The issue of entitlement to an increased rating for the 
service-connected right knee disability remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The right knee disability is currently manifested by X-
ray evidence of osteoarthritis, with motion limited from 10 
to 110 degrees.  

3.  The veteran has a history of a meniscectomy with locking, 
pain and effusion into the joint.  

4.  The veteran has objective evidence of painful motion and 
moderate weakness in the service-connected right knee. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of in excess of 30 percent 
for osteoarthritis of the right knee with limitation of 
motion have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of a meniscectomy of the right 
knee have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a, Code 5259 (1998).  

3.  The veteran has not demonstrated the functional loss due 
to pain and weakness that would be equivalent to higher 
schedular evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected right knee disability.  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a determination a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for 
degenerative arthritis of the right knee in a March 1971 
rating decision.  A 10 percent rating was assigned under 
Diagnostic Code 5003.  The rating decision noted that the 
veteran had had an arthrotomy and medial meniscectomy of the 
right knee in 1962, and that x-rays of the joint showed 
marked degenerative changes with a diagnosis of post-
traumatic degenerative arthritis. 

The report of the orthopedic consultation conducted in 
September 1970 shows the postoperative status of the right 
knee prior to the veteran's release from active service.  At 
that time, it was noted that the veteran had a large scar on 
the medial aspect of the right knee.  He had complete 
extension and lacked 20 degrees of flexion.  X-ray 
examination showed the presence of marked joint degeneration.  

By a September 1981 rating, the RO increased the disability 
rating for the service-connected right knee disability from 
10 to 20 percent, effective from May 1980, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, concerning 
traumatic arthritis and subluxation and instability of the 
knee, respectively.  The rating decision noted, in part, 
findings of increased girth in the right knee when compared 
to the left knee, and restricted range of motion, as the 
veteran lacked 15 degrees of extension and 20 degrees of 
flexion.  

The rating of 20 percent was confirmed in the March 1994 
rating that was appealed.  This finding was based primarily 
on information obtained from the September 1993 VA 
examination that showed the veteran had flexion limited to 
125 degrees with normal extension.  The veteran also reported 
having knee pain and crepitus with movement.  He reported 
that he could no longer ride a bicycle and that he could 
stand for only a short period of time.  The veteran 
demonstrated moderate crepitus and moderate distortion of the 
architecture of the knee.  

The veteran was examined again in March 1999 under the 
direction of VA, pursuant to the Court remand to which 
reference has been made above.  At that time, X-ray evidence 
was compatible with severe osteoarthritis of the right knee.  
Motion in the knee was from 10 degrees to 110 degrees.  Any 
motion beyond the attempted motion was painful.  Grade II 
enlargement and effusion of the joint were noted.  There was 
no instability of the joint observed objectively.  There was 
a healed parapatellae incision.  Osteophytes were palpable at 
the medial joint line.  An addendum described the effusion as 
mild, and specifically noted moderate weakness in the knee, 
and the sensation of giving way.

An April 1999 rating decision reclassified the veteran's 
right knee disability, effective from January 1993.  A 30 
percent rating was assigned under Diagnostic Code 5010-5261 
for post-traumatic osteoarthritis of the right knee.  The 
rating decision noted that a 20 percent evaluation is 
assigned for arthritis with x-ray evidence involving 2 or 
more joints with occasional incapacitating exacerbations.  It 
stated, "The arthritis is ratable at 20 percent by itself, 
but is rated under the code for limited extension, to 
increase the evaluation by one step, to 30 percent."  In 
addition, a 20 percent rating was assigned for postoperative 
meniscectomy of the right knee under Diagnostic Code 5258, 
which is for semilunar cartilage dislocation with locking, 
pain and effusion into the joint. 

Traumatic arthritis is rated as degenerative arthritis, which 
is rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  

I note that some problems arise out of the RO's April 1999 
rating decision.  The RO apparently afforded the veteran a 20 
percent rating for arthritis of 2 or more joints and combined 
that rating with the 10 percent assigned to limitation of 
motion, resulting in a combined rating of 30 percent.  
However, this action was improper for several reasons.  
First, the veteran's service-connected disability involves 
only one joint - the right knee - not two or more joints.  
Second, Diagnostic Code 5003 specifically provides that the 
10 and 20 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  

In the veteran's case, he is clearly entitled to a 10 percent 
rating for limitation of extension under 38 C.F.R. § 4.71a, 
Code 5261.  As a rating of at least 10 percent has been in 
effect for the service-connected right knee disability since 
1971, a 10 percent rating is protected.  See 
38 C.F.R. § 3.951(b) (1998).  However, the veteran has not 
shown limitation of extension to 15 degrees, which would 
satisfy the criteria for an evaluation of 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, his 
flexion is 110 degrees - decreased from the 125 degrees shown 
on examination in September 1993 - which does not support the 
assignment of a separate, compensable rating under Diagnostic 
Code 5260.  

The RO assigned the veteran as separate rating of 20 percent 
for residuals dislocation of the semilunar cartilage under 
38 C.F.R. § 4.71a, Code 5258. I note that a separate rating 
is appropriate as manifestations differ and are distinct from 
those applicable to arthritis.  They are not duplicative or 
overlapping.  Thus, a separate rating is not contrary to the 
rules prohibiting pyramiding, embodied in 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Although 
it might appear that it would be more appropriate to assign a 
rating under Diagnostic Code 5259, for symptomatic removal of 
the semilunar cartilage, as the veteran underwent a 
meniscectomy in service, the highest rating under that 
diagnostic code is 10 percent.  Moreover, the criteria listed 
under Diagnostic Code 5258 - "locking", pain, and effusion 
into the joint - for the assignment of a 20 percent rating 
closely mirror the manifestations of the veteran's 
disability.  Therefore, there is an appropriate basis for the 
assignment of the separate 20 percent rating under Diagnostic 
Code 5258.  

Nevertheless, there is no basis for a higher evaluation under 
either diagnostic code 5258 or 5259.  A 20 percent rating is 
the highest schedular rating provided for disability 
involving the semilunar cartilage.  

The Board has also considered whether a separate, compensable 
rating might be assigned under any other diagnostic code for 
the knee and leg.  None of the other diagnostic codes provide 
a basis for such a rating.  Ankylosis (Diagnostic Code 5256), 
subluxation or lateral instability (Diagnostic Code 5257), 
impairment of the tibia or fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263) are not shown.  

Moreover, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  
Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated painful motion at the September 1993 
and the April 1999 VA examinations.  This has been 
compensated in the 30 percent rating assigned by the RO under 
Diagnostic Codes 5010-5261.  In addition, the report of the 
latter examination shows that the veteran had mild effusion 
of the knee along with moderate weakness and a sensation of 
giving way.  These findings are appropriately compensated 
under the 20 percent rating under Diagnostic Code 5258.  The 
medical records and reports and the veteran's statements do 
not show the presence of weakness, abnormal movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  The preponderance of the 
evidence is against higher schedular evaluation, in excess of 
30 percent for arthritis with limitation of motion and of 20 
percent for residuals of a meniscectomy.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations for his service-
connected knee disabilities.  Although some degree of 
impairment of industrial activities can be anticipated as a 
result of the veteran's service-connected disability, he is 
advised that evaluations of 20 and 30 percent indicate 
consideration of some degree of impairment of the veteran's 
ability to perform useful work.  38 C.F.R. § 4.10.  However, 
there is nothing from the record to indicated that the 
veteran's right knee disability picture is productive of 
marked interference with his vocational activities.  In view 
of the foregoing, consideration of an extraschedular rating 
is not indicated. 



ORDER

An increased rating for right knee disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

